   Case: 1:21-cv-00973 Document #: 14 Filed: 05/06/21 Page 1 of 1 PageID #:227




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ILLINOIS


JIAXING ZICHI TRADE CO., LTD          )
                                      )            Case No: 21 C 973
            v.                        )
                                      )            Judge: Martha M. Pacold
LING YANG, d/b/a Emperor Goose,       )
et al.,                               )


                                     ORDER

No defendant has filed an objection to the motion for preliminary injunction. Thus,
the motion for preliminary injunction [12] is granted. A preliminary injunction is
appropriate for the same reasons a TRO was granted, and is unopposed. Enter
Preliminary Injunction. The Clerk of Court is directed to unseal any previously
sealed documents in this matter. The Clerk of Court is directed to issue a summons
in the name of LING YANG, d/b/a Emperor Goose, CAO ZI QI, d/b/a FADSHOW,
and SHANSHAN MA, d/b/a Raddzo and all other Defendants identified in the
Complaint that shall apply to all Defendants, including DOES 1 – 50. Plaintiff's
counsel is directed to add any of the “Doe” defendants whose identity becomes
known to Plaintiff on the docket, within three business days of the date that their
identity becomes known. Instructions on how to do so may be located on the court's
website at www.ilnd.uscourts.gov/instructions.


Date: May 6, 2021                           /s/ Martha M. Pacold
